       Case 3:20-cv-04929-WHA Document 75 Filed 05/06/21 Page 1 of 3



 1
     BRADLEY/GROMBACHER, LLP
 2   Marcus J. Bradley, Esq. (SBN 174156)
     Kiley L. Grombacher, Esq. (SBN 245960)
 3   Lirit A. King, Esq. (SBN 252521)
     31365 Oak Crest Drive, Suite 240
 4   Westlake Village, California 91361
     Telephone: (805) 270-7100
 5
     Facsimile: (805) 270-7589
 6   E-Mail: mbradley@bradleygrombacher.com
              kgrombacher@bradleygrombacher.com
 7            lking@bradleygrombacher.com
 8   BRADLEY/GROMBACHER, LLP
 9   Robert N. Fisher (SBN 302919)
     477 Madison Avenue, Suite 6000
10   New York, NY 10022
     Telephone: (805) 270-7100
11   E-Mail: rfisher@bradleygrombacher.com
12   Attorneys for Plaintiffs and the Putative Class
13
     (Additional counsel listed on following page)
14
                                  UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                      SAN FRANCISCO DIVISION
17

18
     JUAN FLORES-MENDEZ, an individual and             Case No. 3:20-cv-04929-WHA
19   AMBER COLLINS, an individual, and on              Assigned to Hon. William Alsup
     behalf of classes of similarly situated
20   individuals,                                      NOTICE OF VOLUNTARY DISMISSAL
                                                       OF CLAIMS AGAINST SPARK
21                      Plaintiffs,                    NETWORKS SE
22          v.

23   ZOOSK, INC., a Delaware corporation; and
     SPARK NETWORKS SE, a German
24   corporation,

25                      Defendants.

26

27

28
                                                               NOTICE OF VOLUNTARY DISMISSAL OF
                                                              CLAIMS AGAINST SPARK NETWORKS SE
                                                                                3:20-CV-04929-WHA
       Case 3:20-cv-04929-WHA Document 75 Filed 05/06/21 Page 2 of 3



 1   Additional Counsel for Plaintiffs and the Putative Class:
 2   CROSNER LEGAL P.C.
 3   Zachary M. Crosner (SBN 272295)
     Michael R. Crosner (SBN 41299)
 4   433 N. Camden Dr., Suite 400
     Beverly Hills, CA 90210
 5   Telephone: (310) 496-4818
     Facsimile: (310) 510-6429
 6   Email: zach@crosnerlegal.com
 7           mike@crosnerlegal.com

 8   FOR THE PEOPLE
     (Admitted Pro hac Vice)
 9   John A. Yanchunis (FL Bar No. 234681)
     Ryan McGee (FL Bar No. 64957)
10
     201 N Franklin St., 7th Floor
11   Tampa, FL 33602
     Telephone: (813) 223-5505
12   Email: jyanchunis@forthepeople.com
            rmcgee@forthepeople.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             NOTICE OF VOLUNTARY DISMISSAL OF
                                                 -2-        CLAIMS AGAINST SPARK NETWORKS SE
                                                                              3:20-CV-04929-WHA
       Case 3:20-cv-04929-WHA Document 75 Filed 05/06/21 Page 3 of 3



 1          NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure
 2   41(a)(1)(A)(i) Plaintiffs Juan Flores-Mendez and Amber Collins voluntarily dismiss their claims
 3   against Spark Networks SE without prejudice in the above-captioned case. The parties shall bear
 4   their own costs, expenses, and attorneys’ fees.
 5

 6   Dated: May 5, 2021                                  BRADLEY/GROMBACHER LLP
 7

 8                                                       By /s/ Kiley L. Grombacher
                                                             KILEY L. GROMBACHER
 9                                                          Attorneys for Plaintiffs
                                                            and the Putative Class
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                NOTICE OF VOLUNTARY DISMISSAL OF
                                                       -3-     CLAIMS AGAINST SPARK NETWORKS SE
                                                                                 3:20-CV-04929-WHA
